UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1206


MICHAEL EUGENE TANN,

                Plaintiff - Appellant,

          v.

DAVID LUDWIKOSKI; GEORGE MATEJA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:10-cv-00612-ELH)


Submitted:   June 15, 2012                 Decided:   June 28, 2012


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Tann, Appellant Pro Se. Clifford Bernard Geiger,
Adam Thomas Simons, KOLLMAN & SAUCIER, PA, Timonium, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Eugene Tann appeals the district court’s order

granting summary judgment to Defendants on his claims of racial

discrimination.       We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Tann v. Ludwikoski, No. 1:10-cv-00612-

ELH (D. Md. Jan. 18, 2012).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                     2